EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Corless on April 28th, 2022.

The application has been amended as follows: 

17. (Currently amended) A method of detecting the presence of an object in proximity to an optoelectronic device comprising 
(a) providing an optoelectronic device comprising a planar array of a light-emitting optoelectronic element and a photocurrent-generating optoelectronic element, 
wherein the device is configured so that some light emitted by the light-emitting optoelectronic element exits the optoelectronic device, 
wherein the device is configured so that light emitted by the light-emitting optoelectronic element that exits the optoelectronic device and is scattered or reflected by an external object capable of scattering or reflecting light or a combination thereof could strike the photocurrent- generating optoelectronic element, 
wherein the optoelectronic device further comprises an opaque element, 
wherein the opaque element covers the planar array of the light-emitting optoelectronic element and the photocurrent-generating optoelectronic element, and has through holes located above an emission layer of the light-emitting optoelectronic element and an absorption layer of the photocurrent-generating optoelectronic element, 
wherein the opaque element prevents light emitted by the light-emitting optoelectronic element from reaching the photocurrent-generating optoelectronic element via a pathway defined by the opaque element other than the through holes within the device, 
wherein at least one of an emission layer contained in the light-emitting optoelectronic element and an absorption layer contained in the photocurrent-generating optoelectronic element of the optoelectronic device comprises material selected from the group consisting of quantum dots and nanorods, 
(b) imposing an effective forward bias voltage on the light-emitting optoelectronic element and an effective reverse bias voltage on the photocurrent-generating optoelectronic element, 
(c) when bringing an the external object capable of scattering or reflecting light or the a combination thereof is at to a distance of 0.1 to 5 mm from a point on the surface of the optoelectronic device from which light emerges, causing light that is emitted by the light-emitting optoelectronic element to be reflected or scattered by the external object or the combination thereof so that the light falls upon the photocurrent-generating optoelectronic element, 
wherein the light-emitting optoelectronic element emits light under an effective forward bias and the photocurrent-generating optoelectronic element generates a photocurrent under an effective reverse bias, and [[the]] a switching between the light emission and the photocurrent generation is done with a frequency of 20 Hz or faster.

22. (Currently amended) The method of claim 17 wherein [[he]] the switching between the light emission and the photocurrent generation is done with a frequency of 50 Hz or faster.

23. (Currently amended) the method of claim 17 wherein [[he]] the switching between the light emission and the photocurrent generation is done with a frequency of 100 Hz or faster.

24. (Currently amended) the method of claim 17 wherein [[he]] the switching between the light emission and the photocurrent generation is done with a frequency of 200 Hz or faster.

25. (Currently amended) the method of claim 17 wherein [[he]] the switching between the light emission and the photocurrent generation is done with a frequency of 500 Hz or faster.

Reasons for Allowance
Claims 17, 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and that the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. Additionally, the closest prior art to the claimed invention was presented with the Non-Final rejection dated October 28th, 2021.
With respect to claim 17, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the light-emitting optoelectronic element emits light under an effective forward bias and the photocurrent-generating optoelectronic element generates a photocurrent under an effective reverse bias, and a switching between the light emission and the photocurrent generation is done with a frequency of 20 Hz or faster in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 17. Therefore, claim 17 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 19-25 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829        

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829